People v Pusepa (2016 NY Slip Op 00280)





People v Pusepa


2016 NY Slip Op 00280


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Mazzarelli, J.P., Acosta, Andrias, Moskowitz, JJ.


16667 2123/12

[*1] The People of the State of New York, Respondent,
vYekatrina Pusepa, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), and Kaye Scholer LLP, New York (Candice A. Andalia of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered January 9, 2014, convicting defendant, after a jury trial, of attempted murder in the second degree and assault in the first degree, and sentencing her to concurrent terms of 8½ years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence, including both defendant's act and the surrounding circumstances, supports a reasonable inference that defendant acted with homicidal intent
when she stabbed the victim in the heart (see generally People v Getch, 50 NY2d 456, 465 [1980]). The evidence also refuted defendant's justification defense.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK